DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed January 19, 2021.  Applicant’s January 19th amendment amended claims 1, 4, and 9-11; canceled claims 2, 3, 5-8 and 12-20 and added new claims 21-35.  Currently Claims 1, 4, 9-11 and 21-35 are pending and allowed herein.  Claims 1 and 28 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-11 in the previous office actin is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 102(a)(2) rejection of claims 1-3 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103(a) rejections of claims 4-11 in the previous office action is withdrawn in response to Applicant’s amendment sot the claims.  


Response to Arguments
Applicant’s arguments, see Page 10, filed January 19, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-11 has been withdrawn. 
Applicant’s arguments, see Pages 12-13, filed January 19, 2021, with respect to Hosono et al., Bellini et al., and Flam have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections have been withdrawn. 




ALLOWANCE
The following is a notice of allowance in response to Applicant’s amendment filed January 19, 2021.  Currently claims 1, 4, 9-11 and 21-35 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Hosono et al., Bellini et al., and Flam fail to teach or suggest either singularly or in combination a system/method for tracking information technology (IT) incidents across a  plurality of retail stores via a graphical user interface (GUI) on a display of a user device, wherein the GUI is part of a user device application running on the user device, the method comprising: a server, remote from the user device, communicating with the user device via a network and the server providing access to an IT management system to the user device via the GUI: the server receiving, from the user device, a store identifier; the server determining one or more IT incidents based on the store identifier, wherein the one or more IT incidents includes one or more local incidents impacting a first retail store of the plurality of retail stores associated with the store identifier and includes one or more global incidents impacting two or more of the plurality of retail stores; the user device application accessing the one or more IT incidents; the GUI displaying on the display of the user device a status of the one or more IT incidents based on the store identifier, wherein the displaying includes displaying the one or more local incidents and separately displaying the one or more global incidents independently of the one or more local incidents, and wherein the displaying further includes displaying an estimated resolution time for each of the one or more IT incidents; the GUI displaying two or more categories of retail store assets at the first retail store associated with the store identifier, wherein each of the two or more categories of retail store assets is selectable by a user operating the user device; the server receiving, from the user device, a first selection of a category of retail store assets from the two or more categories of retail store assets; upon receipt of the first selection, the user device application accessing and the GUI displaying each of one or more retail store assets within the category of retail store assets; wherein each of the one or more retail store assets is selectable, via the GUI, by the user operating the user device; the server receiving, from the user device, a second selection of a first retail store asset of the one or more retail store assets; upon receipt of the second selection, the user device application accessing and the GUI displaying information regarding a status of the first retail store asset; displaying on the GUI an incident creation button to enable the user to create a new IT incident report; the server receiving, from the user device, a third selection of the incident creation button to allow the user to create the new IT incident report; upon receipt of the third selection, the user device application automatically generating an incident creation form pre-filled with user information regarding the user of the user device, a location where a new IT incident occurred, an asset having the new IT incident and a date/time of the new IT incident report; upon completion of the incident creation form, the user device application sending the new incident to the server; the user device application automatically removing from the GUI any of the one or more IT incidents which are no longer active as recited in independent Claims 1 and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623